      Case 2:20-cv-01896-MVL-DMD Document 15 Filed 09/09/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 NESHANDRA HILL                                                     CIVIL ACTION
 VERSUS                                                             NO: 20-1896
 GEOVERA SPECIALTY INS. CO, ET                                      SECTION: "S" (3)
 AL


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that plaintiff's Motion to Remand (Rec. Doc. 8) is

GRANTED, and this matter is REMANDED to the Civil District Court for the Parish of

Orleans.

                                         BACKGROUND

       Plaintiff's complaint alleges state law breach of contract claims against her insurer and a

fire damage mitigation company retained by her insurer arising out of a fire at her home. Plaintiff

filed suit in state court against her insurer, Geovera Specialty Insurance Company ("Geovera"),

and ServPro of the New Orleans Westbank ("ServPro"), the trade name of Rug Busters, Inc., the

mitigation company. Rug Busters, Inc., wrongfully named ServPro of the New Orleans

Westbank doing business as ServPro of the New Orleans Westbank, has filed an answer to the

suit. It is undisputed that both plaintiff and Rug Busters, Inc. are citizens of Louisiana.

                                           DISCUSSION

       Geovera removed this action alleging that this court has diversity subject matter

jurisdiction under 28 U.S.C. § 1332(a)(1), which provides that district courts have original
      Case 2:20-cv-01896-MVL-DMD Document 15 Filed 09/09/20 Page 2 of 3




jurisdiction over civil actions where the amount in controversy exceeds $75,000, exclusive of

interest and costs, and are between citizens of different states. Geovera contends that in filing

suit against ServPro, plaintiff sued a fictitious entity, and pursuant to 28 U.S.C. § 1441, which

provides, that "[i]n determining wehther a civil action is removable on the bais of the jurisdiction

under section 1332(a) of this title, the citizenship of defendants sued under fictitious names shall

be disregarded," the court may not consider ServPro's non-diverse citizenship.

       Motions to remand to state court are governed by 28 U.S.C. § 1447(c), which provides

that “[i]f at any time before the final judgment it appears that the district court lacks subject

matter jurisdiction, the case shall be remanded.” The removing defendant bears the burden of

demonstrating that federal jurisdiction exists and therefore that removal was proper. Jernigan v.

Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

       In assessing whether removal is appropriate, the court is guided by the principle,

grounded in notions of comity and the recognition that federal courts are courts of limited

jurisdiction, that removal statutes should be strictly construed. See Manguno v. Prudential Prop.

& Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). Doubts regarding whether federal

jurisdiction is proper should be resolved against federal jurisdiction. Acuna v. Brown & Root,

200 F.3d 335, 339 (5th Cir. 2000). The removing defendant bears the burden of demonstrating

that federal jurisdiction exists and therefore that removal was proper. Jernigan v. Ashland Oil,

Inc., 989 F.2d at 815.

       The court first observes that ServPro is a trade name, not a fictitious entity, in the sense

that "John Doe" or "XYZ Insurance Company" defendants are fictitious entities. Thus, plaintiff


                                                  2
      Case 2:20-cv-01896-MVL-DMD Document 15 Filed 09/09/20 Page 3 of 3




has misnamed the defendant, not sued a fictitious entity. More importantly, however, the correct

defendant, Rug Busters, Inc., d/b/a ServPro of the New Orleans Westbank, a citizen of

Louisiana, has answered the suit, and issue is joined between a plaintiff and a defendant that are

both citizens of Louisiana. Accordingly, complete diversity is lacking, and therefore,

       IT IS HEREBY ORDERED that plaintiff's Motion to Remand (Rec. Doc. 8) is

GRANTED, and this matter is REMANDED to the Civil District Court for the Parish of

Orleans.



       New Orleans, Louisiana, this 9th
                                    _____ day of September, 2020.



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                 3
